Citation Nr: 1101142	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-17 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a head injury, 
to include a scar above the left eye, brain tumor, blurred 
vision, blackouts, and memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from July 1973 to 
December 1974.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
July and August 2005 rating decisions in which the RO denied 
service connection for residuals of a head injury, to include a 
scar above the left eye, a brain tumor, blackouts, and memory 
loss.  The Veteran filed a notice of disagreement (NOD) in April 
2006, and the RO issued a statement of the case (SOC) in April 
2007.  The Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in May 2007.  

In September 2010, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a transcript 
of that hearing is of record.

For the reasons expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

The Veteran asserts that he has residuals of a head injury he 
sustained during his military service, to include a scar over the 
left eye, a brain tumor, blurred visions, blackouts, and memory 
loss.  

The Veteran's service treatment records reflect that he was hit 
in the left orbital region by a bayonet in July 1973.  On 
physical examination, he had a small laceration of the temporal 
left eyebrow and mild adjacent swelling.  He complained of severe 
pain with any palpation and blurred vision.  Initially, he had 
20/30 vision, but this deteriorated with each line until his 
vision was barely 20/200.  It was noted that he had 20/50 vision 
in the left eye during his entrance examination, that he wanted 
out of the Army, and that there was no cause evident for his 
symptoms.  An X-ray of the left orbit revealed no significant 
abnormalities.  The report of the November 1974 discharge 
examination reflects that the Veteran's vision in his left eye 
was corrected to 20/20.  No scars or other abnormalities were 
noted.

Treatment records from various private physicians reflect that 
the Veteran was diagnosed with a suprasellar tumor (a tumor 
located near the pituitary gland at the base of the skull) in 
April 2002 after a 6-month history of worsening headaches and 
loss of vision in the left eye.  

During the September 2010 Board hearing, the Veteran said that he 
had a painful scar above his left eye and blurred vision as a 
result of the bayonet injury during service.  He also said that 
he was diagnosed with a tumor in 2003 and that he believed the 
tumor was caused by the bayonet being contaminated.  As a result 
of the head injury and tumor, he said that he has had blackouts 
and memory loss.  The Veteran also testified that he has been 
treated at VA facilities in Los Angeles and Long Beach.

The Board notes that a layperson is competent to report on 
matters observed or within his or her personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994). The Veteran is also 
competent to testify about observable symptoms or injury 
residuals, such as a scar, blurred vision, blackouts, and memory 
loss.  
See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

Given the in-service head injury, the Veteran's allegations that 
he has residuals from the injury (including a scar, blurred 
vision, blackouts, and memory loss), the later diagnosis of a 
suprasellar tumor with similar symptomatology, and the absence of 
any current medical opinion on the question of nexus, the Board 
finds that further examination and medical opinion is needed to 
resolve the claim for service connection.  See 38 U.S.C.A. § 
5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

Hence, the RO should arrange for the Veteran to undergo a VA 
general medical examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby advised that failure to 
report for a scheduled examination, without good cause, may 
result in denial of the claim for service connection (as an 
original claim will be considered on the basis of evidence of 
record).  See 38 C.F.R. § 3.655(b) (2010).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  Id.  If the Veteran fails to report for the scheduled 
examination, the RO must obtain and associate with the claims 
file (a) copy(ies) of any notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, the RO 
should also obtain and associate with the claims file all 
outstanding VA treatment records.  During the September 2010 
Board hearing, the Veteran said that he was being treated at the 
VA in Los Angeles and Long Beach.  The claims file does not 
include any records of VA treatment.  The Board emphasizes that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must 
obtain any records of treatment for the Veteran from the VA 
facilities in Los Angeles and Long Beach, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests 
for records from Federal facilities. 

The Board also points out that in May 2006, the Veteran indicated 
that he had been receiving treatment from Dr. Puteet at the 
County of Los Angeles Department of Mental Health.  The Veteran 
submitted a VA Form 21-4142 (Authorization and Consent to Release 
Information to the VA), but it does not appear that the RO made 
any attempt to obtain these records.  VA has a duty to assist 
claimants in obtaining evidence not in the custody of a Federal 
department or agency.  38 C.F.R. § 3.159(c)(1) (2010).  Hence, a 
remand is required so that these identified records can be 
requested from the above-mentioned private healthcare provider.  

Also, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's letter to the appellant should explain that he has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) 
(West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year notice 
period).  The RO should specifically request that the appellant 
provide signed, current authorizations to enable it to obtain 
relevant records from Dr. Puteet.  

Thereafter, the RO should obtain any additional evidence for 
which the appellant provides sufficient information and, if 
necessary, authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance Act 
(VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, 
identification of specific actions requested on remand does not 
relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested above, 
the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from all records of 
evaluation and/or treatment for the Veteran 
from the VA facilities in Los Angeles and 
Long Beach.  The RO must follow the 
procedures set forth in 38 C.F.R. § 3.159(c) 
with respect to requesting records from 
Federal facilities.  All records/responses 
received should be associated with the claims 
file.  

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claim for service connection for 
residuals of a head injury.  The RO should 
explain the type of evidence that is the 
Veteran's ultimate responsibility to submit.  
The RO should specifically request that 
the Veteran provide signed, current 
authorizations to enable it to obtain 
all relevant treatment records from Dr. 
Puteet.  

The RO's letter should clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo a 
VA general medical examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file must be 
made available to the physician 
designated to examine the Veteran, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all results made available 
to the requesting physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should specifically indicate 
whether the Veteran has a residual scar 
resulting from the in-service head injury.  

The examiner should render an opinion, 
consistent with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the Veteran's suprasellar 
tumor is the result of the July 1973 head 
injury incurred during military service.

The examiner should also clearly identify all 
disabilities associated with the Veteran's 
complaints of blurred vision, blackouts, and 
memory loss. With respect to each diagnosed 
disability, the examiner should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that the disability 
is the result of the July 1973 head injury 
incurred during military service.

The physician should set forth all 
examination findings, along with the complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the  
examination sent to him by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for service connection 
for residuals of a head injury in light of 
all pertinent evidence and legal authority.  

8.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC (SSOC) that includes 
citation to and discussion of all additional 
legal authority considered, as well as clear 
reasons and bases for all determinations, and 
afford them an appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The appellant need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner. See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).


